              Case 4:20-cv-04717-SBA Document 78-1 Filed 05/03/21 Page 1 of 3




 1
     STEPHANIE M. HINDS (CABN 154284)
 2   Acting United States Attorney
     SARA WINSLOW (DCBN 457643)
 3   Chief, Civil Division
     J. WESLEY SAMPLES (CABN 321845)
 4   Assistant United States Attorney

 5            450 Golden Gate Avenue, Box 36055
              San Francisco, California 94102-3495
 6            Telephone: (415) 436-7200
              FAX: (415) 436-7234
 7            wes.samples@usdoj.gov

 8   Attorneys for Defendant

 9

10                                  UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                          OAKLAND DIVISION

13
     COMMONWEALTH OF MASSACHUSETTS;                        CASE NO. 4:20-cv-04717 SBA
14   PEOPLE OF THE STATE OF CALIFORNIA ex rel.
     Rob Bonta, Attorney General of California; STATE OF
15   COLORADO; STATE OF CONNECTICUT; STATE OF              DECLARATION IN SUPPORT OF
     DELAWARE; DISTRICT OF COLUMBIA; STATE OF              JOINT STIPULATION TO CONTINUE
16   HAWAII; PEOPLE OF THE STATE OF ILLINOIS;              THE JOINT CASE MANAGEMENT
     STATE OF MAINE; STATE OF MARYLAND;                    STATEMENT AND CASE
17   ATTORNEY GENERAL DANA NESSEL on behalf of             MANAGEMENT CONFERENCE
     the PEOPLE OF MICHIGAN; STATE OF
18   MINNESOTA by and through Attorney General Keith
     Ellison; STATE OF NEVADA; STATE OF NEW
19   JERSEY; STATE OF NEW MEXICO; STATE OF NEW
     YORK; STATE OF NORTH CAROLINA ex rel.
20   Attorney General Joshua H. Stein; STATE OF
     OREGON; COMMONWEALTH OF
21   PENNSYLVANIA; STATE OF RHODE ISLAND;
     STATE OF VERMONT; COMMONWEALTH OF
22   VIRGINIA ex rel. Attorney General Mark R. Herring;
     STATE OF WISCONSIN,
23
             Plaintiffs,
24
        v.
25
     MIGUEL CARDONA, in his official capacity as
26   Secretary of Education; and UNITED STATES
     DEPARTMENT OF EDUCATION,
27
             Defendants.
28
                                                                                        1
     SAMPLES DECL. ISO JOINT STIPULATION
     CASE NO. 4:20-CV-04717 SBA
             Case 4:20-cv-04717-SBA Document 78-1 Filed 05/03/21 Page 2 of 3




 1

 2 I, J. Wesley Samples, declare as follows:

 3      1. I am an Assistant United States Attorney and represent the Defendants in the above captioned

 4 matter. I am a member in good standing of the State Bar of California. The Matters stated in this

 5 declaration are true of my own knowledge, and if necessary, I could and would competently testify to

 6 them.

 7      2. In the Joint Stipulation Plaintiffs and Defendants jointly request to continue the Joint Case

 8 Management Statement due May 6, 2021 to August 5, 2021, and to continue the Case Management

 9 Conference set for May 13, 2021 to August 12, 2021.

10      3. The Parties are requesting these changes in view of the position of the Biden Administration’s

11 belief that colleges must be held accountable if they take advantage of students. To that end, the

12 Department of Education, under the recently confirmed Secretary of Education Dr. Miguel Cardona, plans

13 to look at the borrower defense regulations and identify ways the Department can make sure its regulations

14 create a fair process for students to receive relief if they have been harmed by their college. See also

15 DEPARTMENT OF EDUCATION ANNOUNCES ACTION TO STREAMLINE BORROWER DEFENSE RELIEF PROCESS

16 (March 18, 2021), https://www.ed.gov/news/press-releases/department-education-announces-action-

17 streamline-borrower-defense-relief-process (“The Department will be pursuing additional actions

18 [addressing borrower defense claims], including re-regulation, in the future.”) This extension will allow
19 the Parties to evaluate how that ongoing process may impact this case.

20      4. This is the fifth request to modify the schedule in this case, and this request will not impact any

21 deadlines other than those indicated herein.

22

23

24

25

26

27

28
                                                                                                                 2
     SAMPLES DECL. ISO JOINT STIPULATION
     CASE NO. 4:20-CV-04717 SBA
            Case 4:20-cv-04717-SBA Document 78-1 Filed 05/03/21 Page 3 of 3




 1         I declare under penalty of perjury under the laws of the United States that the above is true and

 2 accurate. Executed with 3rd day of May 2021, in San Francisco, CA.

 3

 4 DATED: May 3, 2021                            Respectfully submitted,

 5                                                       /s/ J. Wesley Samples
                                                         J. WESLEY SAMPLES
 6                                                       Assistant United States Attorney
 7
                                                         Attorneys for Defendant
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                                                                               3
     SAMPLES DECL. ISO JOINT STIPULATION
     CASE NO. 4:20-CV-04717 SBA
